Citation Nr: 0320098	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  95-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A private psychiatrist




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active, honorable military service extended 
from May 1968 to November 1969 and from October 1970 to July 
1975.  He had non-qualifying service from July 1975 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in March 1997, when 
it was remanded for further development.  To the extent 
possible, the requested development was completed.  There 
have been numerous fruitless attempts to obtain service 
medical records.  The veteran was asked in the Board remand 
and an April 1997 RO letter to provide additional information 
to help find the records.  He did not do so.  This was noted 
in the April 2002 supplemental statement of the case.  The 
veteran did not respond or indicate that he would provide the 
requested information.  

In March 2003, the Board denied service connection for post-
traumatic stress disorder.  The Board deferred action on the 
knee and headache disorders.  The veteran was examined for 
headaches but failed to report for examination of his knees.  
It appears that VA has completed all development possible 
without the veteran's further cooperation.  The Board now 
proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has scaring and other post surgical residuals 
of a right knee injury during his active, honorable service.  

3.  The veteran does not have a disorder of the left knee as 
the result of disease or injury during his active, honorable 
service.  

4.  The veteran does not have migraine headaches as the 
result of disease or injury during his active, honorable 
service.  


CONCLUSIONS OF LAW

1.  Scaring and other post surgical residuals of a right knee 
injury were incurred in active, honorable military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

2.  A left knee disorder was not incurred in or aggravated by 
active, honorable military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  Migraine headaches were not incurred in or aggravated by 
active, honorable military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statement of the case, as well as an April 1997 evidence 
request letter and the VCAA letter of September 2001, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant and available Federal records have been obtained.  A 
search of the National Personnel Records Center produced only 
some dental records and personnel records.  The service 
medical records were not found.  VA records have been 
obtained.  For migraines, the veteran has been examined by VA 
and a medical opinion rendered.  The veteran failed to report 
for a VA knee examination which could have produced a medical 
opinion as to diagnosis and nexus.  Neither he nor his 
representative have asserted any good cause for missing the 
examination or indicated that he would report if another 
examination was scheduled.  See 38 C.F.R. § 3.655 (2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Right Knee  On the March 1989 VA examination, the veteran 
reported that while on night maneuvers in Hawaii, he fell 
down a cliff, injuring his right knee.  He stated that he 
underwent surgery for a meniscal tear.  He complained that he 
had chronic knee pain.  The examiner found a well healed 
surgical scar on the medial aspect of the right patella.  
X-rays showed no abnormality.  The orthopedic examination 
noted the veteran's report of injury and surgery in service, 
in 1972.  The veteran complained of pain, discomfort, and 
swelling on standing and walking.  There was a mild right 
limp.  There was also evidence of a healed surgical scar on 
the medial parapatellar aspect.  There was tenderness to 
sensation and evidence of intra-articular effusion.  The 
diagnosis was right knee trauma, status post surgery and 
residuals.  

On the November 1993 VA examination, the veteran reported 
surgery on the right knee in 1972, due to ligament or 
meniscus injury.  The examiner found pain in the right knee 
and diagnosed status post traumatic degenerative joint 
disease of the knees.  

The veteran was hospitalized for other conditions in August 
and September 1994.  Diagnoses included status post right 
knee trauma and surgery.  

The report of the psychological evaluation by Guillermo J. 
Hoyos Precssas, in February 1996, contains the veteran's 
description on an accident during night maneuvers when he 
fell down a ravine, landing on a rock.  He had torn meniscus, 
ligaments and cartilage.  He had surgery at Tripler Army 
Hospital in May 1972.  Thereafter, he was put on a permanent 
profile and reclassified as a legal clerk.  

On the May 1998 VA examination, the veteran told of suffering 
a right knee ligament rupture or tear in 1972, in Hawaii.  He 
was reportedly hospitalized at Tripler Army Hospital and had 
surgery.  Examination showed status post right knee 
arthroscopy.  The diagnosis was status post right knee 
arthrostomy.  

The file does contain some service personnel records.  They 
show the veteran was stationed in Hawaii from February 1971 
to February 1974.  They also show that in September 1972, he 
was an infantry team leader and that in October 1973, he was 
assigned as a legal clerk.  

Analysis  Where the government can not produce the service 
medical records, VA has heightened duty to explain its 
findings and conclusions.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).   

In this case, while the veteran does not have the medical 
expertise to provide a diagnosis, he is capable of reporting 
what he experienced and observed.  He is competent to report 
that he was in Hawaii, that he was on night maneuvers, that 
he fell down a ravine, that he struck his right knee on a 
rock, that he subsequently had surgery, and that he has had 
scars and symptoms since then.  38 C.F.R. § 3.159(a) (2002); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board finds the veteran's report of injury in service to 
be credible for three reasons.  It is within his competence 
as a lay witness.  It is consistent with the service 
personnel records.  His story of the injury has been 
consistent since it was first recorded approximately 12 years 
ago.  

The diagnosis, in March 1989, was right knee trauma, status 
post surgery and residuals.  This constitutes a medical 
opinion that there is a current disability and a nexus.  It 
is a medical opinion that there are residuals and that they 
are the result of a traumatic injury and surgery.  Several 
subsequent diagnoses similarly link current residuals to 
previous trauma and surgery.  There are no medical opinions 
that the trauma did not occur or that the current disability 
is not the result of trauma.  Consequently, the preponderance 
of evidence here establishes that the veteran has scarring 
and other post surgical residuals of a right knee injury 
during his active, honorable, wartime service.  

Left Knee  The earliest medical documentation as to the left 
knee is found in the report of the November 1993 VA 
examination.  At that time, the veteran reported having had a 
left knee operation in 1985.  The examiner reported the left 
knee was status post arthroscopy.  The diagnosis was status 
post traumatic degenerative joint disease of the knees.  

The report of the May 1998 VA examination notes arthroscopic 
surgery on the left knee in 1985.  Examination showed status 
post left knee arthrostomy.  The diagnosis was status post 
left knee arthroscopic surgery.  

Analysis  The veteran failed to report for further VA 
examination of the left knee and did not provide any good 
cause for missing the examination or indicate that he would 
report for a future examination.  Therefore, the claim must 
be adjudicated on the record.  38 C.F.R. § 3.655 (2002).  
Here, the record contains two relevant reports.  Both state 
that the veteran had surgery on the left knee in 1985.  That 
would be approximately 10 years after the veteran completed 
his last period of honorable service.  Such a length of time 
without any competent evidence documenting left knee findings 
or symptoms must be considered against the claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, 
there is no evidence from a physician or other competent 
source which would link the left knee disorder to disease or 
injury in service or to a service-connected disability.  
38 C.F.R. § 3.310 (2002).  We note that a nexus opinion had 
been requested of the scheduled examination; however, the 
veteran's failure to cooperate and report for examination has 
hampered VA's ability to develop nexus evidence for him.  The 
result is that the preponderance of evidence shows that the 
left knee disorder had its onset long after the veteran 
completed his honorable service and that it is not related to 
any service-connected disability.  Thus, the left knee claim 
must be denied.  

Migraine Headaches  There was no mention of migraine or any 
headaches on the March 1989 VA examination.  Neurologic and 
psychiatric findings were normal.  

In the report of a June 1989 psychological evaluation, Max A. 
Gonzalez, Ph.D., reported treating the veteran since March 
1989.  Headaches were listed as a symptom of the veteran's 
psychiatric problems.  

On the November 1993 VA general medical examination, the 
veteran reported that he suffered migraine headaches for 20 
years and sinusitis for 10 years.  There were no relevant 
findings.  Diagnoses included vascular migraine headaches.  

A VA medical certificate, dated in August 1994, includes a 
complaint of migraine headaches without aura.  

The veteran was hospitalized at a VA medical center, in 
August and September 1994, for psychiatric complaints.  The 
veteran was evaluated by the neurology service and they 
reached a diagnosis of migraine headaches, without aura.  
There is no description of headaches occurring during the 
veteran's stay.  

Dr. Hoyos reported that, during his February 1996 evaluation, 
the veteran reported that in 1975 he was having frequent 
nightmares and severe headaches.  He said that he was 
transferred from Hawaii to Texas.  There things started to 
"explode."  He could not control his temper.  He had a lot 
of nightmares, headaches, mood changes and hallucinations.  
He reportedly turned to drugs for help but found they created 
more problems.  He stated that now he had a lot of headaches.  
His medical history reportedly included chronic sinusitis 
with deviated nasal septum and migraine headaches.  The 
doctor diagnosed post-traumatic stress disorder, paranoid 
schizophrenic disorder by history - residual, and organic 
diagnoses including migraine headaches.  

At the February 1996 RO hearing, only Dr. Hoyos testified.  
His sworn testimony was similar to his written report.  

There were no complaints, findings or diagnoses of headaches 
on the April 1996 VA PTSD examination or the VA psychiatric 
hospitalization in January 1997.  

On the May 1998 VA examination, the veteran gave a history of 
having migraine since 1972.  He presently complained of an 
episode of severe migraine.  Examination disclosed chronic 
maxillary sinusitis.  There was a neurologic finding of 
migraine vascular headache.  X-rays showed mild chronic 
maxillary sinusitis.  Diagnoses included migraine, chronic 
bilateral maxillary sinusitis, and substance use dependence.  

The report of the March 2002 VA PTSD examination shows that 
the veteran had recently been an inpatient for withdrawal 
symptoms of cocaine and crack dependence.  His history of 
drug abuse was recounted.  Currently, he felt better except 
for chronic migraine headache for which he used medication.  
He confirmed a history of chronic sinusitis and migraine 
headaches.  

A VA neurologic examination was conducted in May 2003.  The 
veteran had chronic otitis media, a deviated nasal septum, a 
history of substance abuse, and a history of migraine.  The 
veteran claimed a 20 year history of migraine headaches.  He 
recalled having headaches after his return from Vietnam.  The 
veteran described the frequency and associated symptoms of 
his current headaches.  The examiner diagnosed chronic 
recurring headaches of the migraine type, fulfilling 
International Headache Society Classification, severe and 
prostrating by description.  The doctor also noted that there 
was no evidence in the claims folder and service medical 
records available to determine the onset of the headaches in 
relation to active duty periods.    

Analysis  The Board again notes the absence of service 
medical records and its heightened duty in this regard.  
There is no documentation of migraines during service or for 
many years thereafter.  There was no mention of migraine or 
headache on the March 1989 VA examination.  The earliest 
medical documentation of any headaches was by Dr. Gonzalez in 
June 1989.  Dr. Gonzalez was apparently treating the veteran 
and was familiar with his problems.  Therefore, it is 
significant that Dr. Gonzalez related the headaches to the 
veteran's psychiatric disorder and did not identify them as 
migraine.  The earliest medical documentation of migraine 
headaches was over 4 years later, on the November 1993 VA 
examination.  That is more than 18 years after the veteran 
completed his last period of active, honorable service.  Such 
a length of time without any competent evidence documenting 
findings or symptoms must be considered against the claim.  
See Maxson, at 1333.  

The competence of a lay witness to report injury and surgery 
was discussed above.  Migraine headaches present more subtle 
symptomatology beyond the diagnostic ability of a lay 
witness.  38 C.F.R. § 3.159(a) (2002).  That is, while a lay 
witness can recollect a headache, he can not differentiate 
the causes sufficiently to distinguish it as a migraine, as 
opposed to a tension headache, or withdrawal symptom, or a 
psychiatric symptom, or other acute and transitory headache.  
Consequently, the veteran's recollection of chronic headaches 
in service, and medical opinions based on those 
recollections, are not persuasive.  Where doctors rely on 
history as related by a veteran, their diagnoses can be no 
better than the facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  

There really is no medical opinion which links the migraines 
to service.  Even the veteran's private psychiatrist, Dr. 
Hoyos, did not say the onset was in service, but candidly 
quoted the veteran as stating that he had severe headaches in 
1975.  Dr. Hoyos reported an organic diagnosis of migraine 
headaches, without commenting as to onset.  

The only report which squarely faces the nexus question was 
that of the May 2003 VA neurologic examination.  That report, 
in effect, concluded that there was no competent evidence to 
link the migraines to the veteran's active service.  When 
this report is considered along with the absence of any 
medical opinion that there is a nexus, the absence of 
migraine or headache complaints on the earliest VA 
examination in 1989, the initial private physician diagnosis 
as a symptom of a post service psychiatric disorder, and the 
absence of migraine or headache complaints or findings for 
over 18 years after the veteran's last period of honorable, 
active service, it is clear that the preponderance of 
evidence is against the claim for service connection for 
migraine headaches.  


ORDER

Service connection for scaring and other post surgical 
residuals of a right knee injury is granted.

Service connection for a left knee disorder is denied.

Service connection for migraine headaches is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

